DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant’s response filed August 15, 2022 has been fully considered but is not persuasive for the reasons set forth below:
Applicant’s argument:  The mere naming or description of the subject matter is insufficient (MPEP 2121.01).  In Elan Pharm v. Mayo, a reference was found to be subject to the enablement requirement and Abad’s disclosure must be enabling with respect to making the composition.    
Examiner’s response:  The examiner has considered applicant’s argument that Abad’s disclosure is not enabling and has turned to the Elan Pharm v Mayo case law.  In this opinion, Elan argues that the Mullen reference does not show all the limitations of the Elan claims and does not enable the transgenic animal it describes.  That the Mullen reference indicates numerous gene transfer techniques, but did not actually succeed in making transgenic animal.  This would be undue experimentation because at the time of the invention, it was still very difficult to make a transgenic mouse.  The examiner finds this argument not persuasive because, unlike the formation of a transgenic mouse, the modification of the molecular weight of a polymer is a very standard organic synthesis method, well known and taught to all chemists in their first year of studies.  As such, Abad is enabling and applicant’s argument is not persuasive.  
Applicant’s argument:  To be anticipating, the prior art must sufficiently describe the claimed invention to have placed the public in possession of it.  In re Sasse.
Examiner’s response:  The examiner has consulted the In re Sasse case law.  The final conclusion of the case law indicates that the anticipatory rejection set forth by the examiner was affirmed by the board by the mere mention of the claimed compound given that the synthesis was well known (as is the case here, where the modification of the molecular weight is well known to all persons of ordinary skill in the art).  Applicant’s argument that there is insufficient description in the Abad reference is not persuasive.
Applicant’s argument:  The reference “must teach one of ordinary skill in the art to make or carry out the claimed invention without undue experimentation”.  Mitsubishi Chemical Corp. V. Barr Laboratories.
Examiner’s response:  Again, the examiner has consulted the Mitsubishi v Barr opinion for reference.  In this case, the reversal on the anticipatory rejection set forth by the examiner rests clearly on the prior art not reading on the claimed limitations.  In the presently claimed invention, all the limitations are shown by Abad and therefore, applicant’s argument is not persuasive.
Applicant’s argument:  ,such that the claimed subject matter may be made or used by one skilled in the art.  Amgen Inc. v. Hoechst Marion Roussel. 
Examiner’s response:  The examiner has consulted the Amgen vs Hoechst opinion and this addresses the enablement of the prior art.  Abad is enabled as noted in the above responses to other the other enabling arguments.
Applicant’s argument:  Abad’s disclosure is insufficient to allow a skilled artisan to make and use the composition recited in Applicant’s claim without undue experimentation.  The examples in Abad use polyphenylene ethers which are outside the claimed range of 800-1500.  Therefore, Abad’s disclosure is not enabling with respect to the composition recited in the present claims.
Examiner’s response:  The examiner finds this argument not persuasive because the modification of the molecular weight of a polymer is a very standard organic synthesis method, well known and taught to all chemists in their first year of studies.  As such, Abad is enabling and applicant’s argument is not persuasive.  
Applicant’s argument:  Applicant traverses the double patenting rejections noting that no allowable subject matter has been identified.  
Examiner’s response:  This is acknowledged and the double patenting rejections are maintained until further progress is made in patent prosecution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764